Exhibit 10.1

 







GUARANTEE AND COMMITMENT AGREEMENT

 

THIS GUARANTEE AND COMMITMENT AGREEMENT (this “Agreement”) is made as of July
25, 2019 among, KBL Merger Corp. IV, a Delaware corporation (“KBL”), and Tyche
Capital LLC, a Delaware limited liability company (“Tyche”).

 

W I T N E S S E T H:

 

WHEREAS, KBL and CannBioRx Life Sciences Corp., a Delaware corporation
(“CannBioRx”) are negotiating the terms of a Business Combination Agreement (the
“Business Combination Agreement”); and

 

WHEREAS, as a condition to the closing (the “Closing”) of the merger
contemplated by the Business Combination Agreement, KBL shall have at least
$5,000,001 of net tangible assets (as determined in accordance with Rule
3a51-1(g)(1) of the Securities Exchange Act of 1934, as amended) (“Net Tangible
Assets”) at the Closing (the “Net Tangible Assets Closing Condition”); and

 

WHEREAS, Tyche has agreed to subscribe for securities of KBL such that at the
Closing, KBL will satisfy the Net Tangible Assets Closing Condition.

 

For good and valuable consideration the sufficiency and receipt of is hereby
acknowledged and subject to the representations and covenants hereinafter set
forth, the parties hereto do hereby agree as follows:

 

ARTICLE I

SUBSCRIPTION

 

1.1 KBL hereby agrees to use its reasonable efforts to raise at least
$10,000,000.00 through the sale of common stock of KBL (the “PIPE Shares”), it
being understood and agreed that any of the funds held in a trust account
pursuant to the terms and conditions of that certain Rights Agreement, dated as
of June 1, 2017, by and between KBL and Continental Stock Transfer & Trust
Company, as trustee (the “Trust Account”), upon the consummation of the Merger
(as defined in the Business Combination Agreement) shall be included in KBL’s
obligation herein to use its reasonable efforts to raise at least
$10,000,000.00.

 

1.2 Subject to the satisfaction of Section 1.1, Tyche hereby guarantees to KBL
the receipt by KBL at the Closing (as defined in the Business Combination
Agreement) of sufficient funds such that, at the Closing, KBL will have at least
$5,000,001.00 in Net Tangible Assets. In furtherance of the previous sentence,
Tyche hereby subscribes to acquire PIPE Shares such that at the Closing, KBL
will have at least $5,000,001.00 in Net Tangible Assets (the “Subscription
Amount”) immediately after the Closing (after including or giving effect to
funds raised via the sale of the PIPE shares and without including or giving
effect to any of the funds held in the Trust Account). The price per share to be
purchased by Tyche pursuant to the terms of this Agreement shall be equal to the
closing price of the common stock of KBL on the Nasdaq Capital Market on the
date prior to the Closing; provided, however, that in no event shall the
purchase price per share for the PIPE Shares be less than $4.23 nor greater than
$10.00.

 



 

 

 

ARTICLE II

REPRESENTATIONS BY TYCHE

 

Tyche hereby represents, warrants and acknowledges to KBL that:

 

2.1 Tyche recognizes that: (i) the purchase of the PIPE Shares involves a high
degree of risk, is speculative and only investors who can afford the loss of
their entire investment should consider investing in KBL and/or the PIPE Shares;
(ii) Tyche may not be able to liquidate its investment; (iii) transferability of
the PIPE Shares is extremely limited; and, (iv) in the event of a disposition of
the PIPE Shares, Tyche could sustain the loss of its entire investment.

 

2.2 Tyche understands that the PIPE Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon Tyche’s investment intention. In this connection, Tyche hereby represents
that Tyche is purchasing the PIPE Shares for Tyche’s own account for investment
purposes only and not with a view toward the resale or distribution to others
and has no contract, undertaking, agreement or other arrangement, in existence
or contemplated, to sell, pledge, assign or otherwise transfer the PIPE Shares
to any other person. Tyche represents that it is an “Accredited Investor” with
experience in the types of investment being made pursuant to this Agreement.

 

2.3 Tyche consents to the placement of a legend on any certificate or other
document evidencing the PIPE Shares substantially as set forth below, that such
PIPE Shares have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. Tyche is aware
that KBL will make a notation in its appropriate records with respect to the
restrictions on the transferability of the PIPE Shares.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR UNDER THE OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

ARTICLE III

REPRESENTATIONS BY AND COVENANTS OF KBL

 

3.1 KBL hereby represents and warrants to Tyche that (i) KBL has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to sell and issue the PIPE Shares and perform its obligations
with respect to this Agreement in accordance with the terms hereof and (ii) when
executed and delivered by KBL, this Agreement will be duly executed and
delivered by KBL.

 

3.2 KBL is a corporation or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has the requisite corporate power to own its
properties and to carry on its business as presently conducted.

 

3.3 Upon issuance in accordance with the terms of this Agreement, the PIPE
Shares: (i) will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the Securities
Act; (ii) will be duly and validly authorized validly issued, fully paid and
non-assessable and will not subject the holders thereof to personal liability by
reason of being holders thereof; (iii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of KBL or rights to acquire securities of KBL; and (iv) assuming the
representations and warranties of Tyche as set forth above are true and correct,
will not result in a violation of Section 5 under the Securities Act.

 





2

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 This is an absolute guarantee, subject to the condition in Section 1.1 and
Tyche hereby agrees that if the Net Tangible Assets Closing Condition is not
otherwise satisfied at the Closing, Tyche shall fund an amount necessary such
that KBL has the full Subscription Amount at or prior to the Closing.

 

4.2 The Subscription Amount shall be payable at Closing, and if not paid at
Closing, the Subscription Amount shall bear interest at a rate of 12% per year
or at the highest rate permitted under the laws of the State of New York. Tyche
hereby agrees to reimburse KBL for all costs of collection pursuant to this
Agreement, including, without limitation, the costs and expenses of KBL’s legal
counsel.

 

4.3 Time shall be of the essence with respect to each and every of the various
undertakings and obligations set forth in this Agreement.

 

4.4 Any notice or other communication to KBL given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, by e-mail or delivered by hand against written receipt
therefore. Notices shall be deemed to have been given or delivered on the date
of mailing, except notices of change of address, which shall be deemed to have
been given or delivered when received. The address for such notices and
communications shall be as follows:

 



  If to KBL: c/o KBL Merger Corp. IV     150 West 56th Street, Suite 5901    
New York, NY 10019     Attention: Marlene Krauss, M.D.     Email:
mkrauss@kblvc.com         with a copy (which shall not constitute notice) to:  
        Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     666 Third Avenue
    New York, NY 10016     Attention: Kenneth R. Koch; Daniel A. Bagliebter    
E-mail: krkoch@mintz.com; dabagliebter@mintz.com         If to Tyche: c/o Bonsai
Capital Ltd.     50 Grosvenor Hill     London W1K 3WT, United Kingdom    
Attention: Ron Bauer     E-mail: ron@bonsaicap.com         with a copy (which
shall not constitute notice) to:           McDermott Will & Emery LLP     340
Madison Avenue     New York, NY 10173     Attention: Robert Cohen     E-mail:
rcohen@mwe.com



 



3

 

 

4.5 Except as otherwise provided herein this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.

 

4.6 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them. Tyche may not assign its rights and/or obligations under this
Agreement without the express written consent of KBL.

 

4.7 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. IN THE EVENT
THAT A JUDICIAL PROCEEDING IS NECESSARY, THE EXCLUSIVE FORUMS FOR RESOLVING
DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT ARE EITHER THE SUPREME
COURT OF THE STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY. THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.

 

4.8 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

4.9 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

4.10 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

4.11 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

4.12 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

4

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



KBL MERGER CORP. IV         By:                      Name:   Title:  



 



5

 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

TYCHE CAPITAL LLC         By:                      Name:   Title:  



 

 

6



 

